IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0183
                            Filed September 12, 2018


IN RE THE MARRIAGE OF CRAIG DARREN FLAUGH
AND DAWN FLAUGH

Upon the Petition of
CRAIG DARREN FLAUGH,
      Petitioner-Appellee,

And Concerning
DAWN FLAUGH,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Jeffrey L.

Poulson, Judge.



      Respondent appeals the physical care and visitation provisions of the

parties’ dissolution decree. AFFIRMED.




      Grant D. Beckwith of Iowa legal Aid, Sioux City, for appellant.

      Tara S. Vonnahme of Vonnahme Law, PC, Sioux City, until withdrawal, then

Angela H. Kayl of Kayl Law Office, Sioux City, for appellee.




      Considered by Potterfield, P.J., and Bower and McDonald, JJ.
                                         2


BOWER, Judge.

       A mother appeals the physical care and visitation provisions of the parties’

dissolution decree. We find the father is the more stable parent and should have

physical care of the child. The mother’s proposed adjustment to the visitation

schedule would not be in the child’s best interests. We affirm the physical care

and visitation provisions of the dissolution decree.

       I.     Background Facts & Proceedings

       Craig and Dawn Flaugh were married in 2016. They have one child, born

in 2016. Craig filed a petition for dissolution of marriage on April 11, 2017. The

parties agreed to joint physical care while the dissolution action was pending.

       The dissolution trial was held December 14, 2017. Craig was then forty-

four years old. He was previously incarcerated on federal drug charges and was

on supervised release. He had recently moved from Sioux City to Alvord, Iowa,

because it was closer to his job as a brake press operator in Rock Valley. He

provides health insurance for the child. Craig lives on a small farm. He decorated

a room for the child and has daycare set up for the child while he is at work.

       Dawn was forty-one years old at the time of the dissolution trial. She is not

employed. Dawn receives Social Security disability benefits due to her mental

health problems.     She takes medication for her condition but testified she

sometimes took “drug holidays,” when she would not take her prescribed

medication. Dawn testified she might go back to school or seek a part-time job in

the future.

       Dawn was charged with domestic abuse assault in September 2016 after

she purposefully drove her vehicle into Craig’s vehicle during an argument. In
                                         3


December 2016, during an argument with Craig, Dawn stabbed herself in the arm

and stomach with a knife, stating “[s]he wanted [Craig] to see the pain that she

was in.” The child was in the home during this incident. In another incident, Dawn

and her adult daughter took a marijuana cigarette to Dawn’s adult son for his

birthday, although he was in a facility attempting to address his substance-abuse

problem. Dawn was barred from visiting her son for a period of time.

       The district court granted the parties joint legal custody of the child with

Craig having physical care. The court found Craig was the more stable parent and

was better equipped to assume physical care. Dawn was granted visitation on

alternating weekends, every Wednesday night, alternating holidays, and three

weeks in the summer. She was ordered to pay child support of sixty-two dollars

per month. Dawn appeals the district court’s decision.

       II.    Standard of Review

       Our review in dissolution cases is de novo. Iowa R. App. P. 6.907; In re

Marriage of Fennelly, 737 N.W.2d 97, 100 (Iowa 2007). We examine the entire

record and determine anew the issues properly presented. In re Marriage of

Rhinehart, 704 N.W.2d 677, 680 (Iowa 2005). We give weight to the factual

findings of the district court but are not bound by them. In re Marriage of Geil, 509

N.W.2d 738, 740 (Iowa 1993).

       III.   Physical Care

       Dawn claims the district court should have placed the child in her physical

care. She points out she was the child’s primary caretaker until the temporary

order was entered giving the parties joint physical care. She states she has done

a good job taking care of the child. Dawn claims she had been physically abused
                                          4


by Craig. She also states he had been drinking alcohol in violation of the terms of

his supervised release. In the alternative, Dawn claims the child should be placed

in the parties’ joint physical care.

       “In child custody cases, the first and governing consideration of the courts

is the best interests of the child.” Iowa R. App. P. 6.904(3)(o). Joint physical care

may be awarded if either parent requests it and it is in the best interests of the

child. Iowa Code § 598.41(5)(a) (2017). We concur in the district court’s finding,

“because of escalating domestic conflict and the petitioner’s relocation to Alvord,

Iowa, that shared physical care is not in the best interests of the child.” We

determine joint physical care would not be in the child’s best interests.

       In considering the issue of physical care, our controlling consideration is the

best interests of the child. In re Marriage of Barry, 588 N.W.2d 711, 712 (Iowa Ct.

App. 1998). We determine physical care based on which parent can minister more

effectively to the child’s long-term best interests. In re Marriage of Buttrey, 538

N.W.2d 322, 324 (Iowa Ct. App. 1995). Our objective is to place the child in the

environment most likely to bring the child to a healthy physical, mental, and social

maturity. In re Marriage of Kunkel, 555 N.W.2d 250, 253 (Iowa Ct. App. 1996).

       On our de novo review of the record, we agree with the district court’s

decision to place the child in Craig’s physical care because he is the more stable

parent. Craig has a full-time job and suitable housing for the child. He made

arrangements for the care of the child while he is working. Due to her mental

health problems, Dawn has not demonstrated this same degree of stability. As the

district court stated, Dawn’s struggles with mental health issues “give concern to

her ability to assume the stress of full-time parenting.” Additionally, we are very
                                          5


concerned with Dawn’s decision to be a party to giving her son a marijuana

cigarette when she was aware he was battling addiction for substance abuse.

       We note there was a pending charge of domestic abuse assault against

Dawn at the time of the dissolution trial. Additionally, Craig testified he was not

having any problems on supervised release and remained in contact with his

parole officer. Furthermore, Craig was more open to letting Dawn contact the child

while the child was in his care, while Dawn did not want Craig to have contact

unless it was “his time” with the child. For all these reasons, we affirm the district

court’s decision regarding physical care.

       IV.    Visitation

       Dawn claims she should be given more visitation with the child. She asks

to have visitation time beginning at 6:00 p.m. on Friday and continuing until 9:00

a.m. Thursday morning, every other week. She also claims Craig should be

responsible for all transportation. We consider whether a visitation schedule

serves the best interests of the child. See In re Marriage of Gensley, 777 N.W.2d

705, 718 (Iowa Ct. App. 2009).

       We find the present visitation schedule is equitable. Dawn’s proposed

expanded visitation would essentially give her joint physical care of the child, which

we have determined would not be in the child’s best interests. We also decline to

modify the transportation arrangements as set out in the dissolution decree.

       We affirm the physical care and visitation provisions of the parties’

dissolution decree.

       AFFIRMED.